o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-124978-11 uil ------------------------- ------------------------------- ---------------------------------------------- ---------------------------- dear ----------------------- i am writing in response to your letter dated date in your letter you asked about the employment_tax treatment of health and welfare_payments paid to the employees of a government contractor i am providing the following general information_letter which i hope will be useful to you sec_3121 of the internal_revenue_code the code exempts from the definition of wages for federal_insurance_contribution_act fica_taxes the amount of payment including any amount an employer pays for insurance made to or on behalf of an employee or any of their dependents for accident and health_plans sec_3306 provides a similar exception for federal_unemployment_tax_act futa_tax purposes if a payment is excluded from the definition of wages the employer does not have to withhold the employee portion of fica tax under sec_3102 of the code nor does the employer pay the employer’s share of fica tax under sec_3111 of the code additionally the employer is not liable for futa_tax on payments excluded from the definition of wages in sec_3306 of the code revrul_75_241 1975_1_cb_2316 involved a situation where a government contractor while performing services under a government contract was required to pay health and welfare benefits to its employees in lieu of the health and welfare benefits the contractor elected to discharge its obligation by paying the employees a cash amount the employer was not required to verify that the employee used the cash amount to purchase health or welfare benefits because the contractor neither had a legal or contractual obligation to verify nor actually verified that the employees used the funds to purchase health or welfare benefits the employee had complete control_over genin-124978-11 the disposition of the funds accordingly these amounts were included in the employee’s gross_income and included as wages for purposes of fica and futa if an employer makes payments directly to a carrier for the provision of health and welfare benefits for employees these payments are excluded from wages for fica and futa purposes per sec_3121 and sec_3306 of the code conversely if cash payments are made to employees in lieu of health and welfare benefits and the employee has complete control_over the disposition of the cash payments then those payments constitute wages for income_tax_withholding fica and futa purposes i hope this information is helpful if you have any questions please contact me or ------- -------------------- of my staff at ----- ------------- sincerely lynne camillo branch chief employment_tax branch government entities tax exempt and government entities exempt_organizations employment_tax
